Citation Nr: 1440898	
Decision Date: 09/12/14    Archive Date: 09/18/14

DOCKET NO.  10-02 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a right thumb disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a chest disorder.

5.  Entitlement to service connection for a lumbar spine disorder.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1979.

This appeal to the Board of Veterans' Appeals (Board) is from October 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In July 2011, the Veteran testified during a videoconference hearing before the undersigned; a transcript of this hearing is associated with the VBMS electronic claims file.

In January 2012, February 2013, and September 2013, the Board remanded the case.

The issues of service connection for tinnitus, a lumbar spine disorder, and a right thumb disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran had noise exposure during his service.

2.  In light of the overall evidence, he has not presented credible and probative lay evidence of continuity of hearing loss symptoms since service.

3.  His bilateral hearing loss was not manifested in service and a preponderance of the evidence shows his current hearing disorder is not related to service, to include noise exposure therein.

4.  The Veteran is not shown to have a current chest/respiratory disorder.


CONCLUSION OF LAW

1.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for service connection for a chest disorder are not met.  U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) includes enhanced duties to notify and assist claimants for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id. 

April 2008 and August 2009 pre-decisional letters provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  Accordingly, no further notice is required. 

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service treatment records, VA treatment records, private records, and VA examination reports.  Also of record and considered in connection with the appeal is the July 2011 Board hearing transcript, along with various written lay statements provided by the Veteran, friends, family members, and employer.  The Board notes that no further RO action, prior to appellate consideration of the claim is required. 

Regarding the hearing, the Court held that at a hearing on appeal, a Veterans Law Judge has a duty to explain fully the issues and a duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  The hearing was held in accordance with Bryant.  In the present case, the issues on appeal were clearly set forth and pertinent evidence was identified.  Further, the case has been remanded several times in order to obtain all relevant and/or overlooked evidence, thereby negating any prejudice.  As there does not appear to be any outstanding records, the duty to assist is met.

Legal Criteria

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service in the line of duty. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Certain listed, chronic disabilities, including sensorineural hearing loss, are presumed by VA to have been incurred in service if they become manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported then a showing of continuity of symptomatology after discharge from service is required to support the claim.  38 C.F.R. § 3.303(b).  But to establish entitlement to service connection based on continuity of symptomatology, the claimant must have one of the "chronic" diseases specifically enumerated in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As noted, sensorineural hearing loss is recognized by VA as being one of these enumerated diseases.  38 C.F.R. § 3.309(a).

Service connection may also be granted for any disease diagnosed after discharge, when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection generally requires: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a relationship or correlation between the disease or injury in service and the currently claimed disability - which is the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The standard of proof that is generally applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Analysis

A. Bilateral Hearing Loss

The Veteran contends his current bilateral hearing loss is related to his service.  He testified he was a cannoneer in service and had noise exposure.  He also reported his ears had bled in service.  He noticed hearing loss in service and went to medical.  See VMBS July 2011 hearing transcript, pages 3 and 4.

In support of his claim, he submitted several lay statements from friends, family members, and coworkers regarding his current hearing loss.  See VBMS buddy statement documents in January, June, July, and September 2011, and July 2012.

A statement from a fellow serviceman stated the Veteran was removed from the gun line in July 1975 due to his hearing problems.  See July 27, 2011 VBMS buddy statement document.  

The Veteran's service treatment records include a May 1975 enlistment examination report.  On the audiological evaluation, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
/
5
LEFT
25
15
35
/
15

He denied having any hearing loss on an associated medical history report.

On the May 1979 separation examination, the audiological evaluation indicated pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
50
/
0
LEFT
5
5
(unclear)
/
0

The findings at 2000 Hz were circled and the physician noted "suspect error in audio".

On the associated medical history report, the Veteran provided a positive response to hearing loss.  

The Veteran is shown to have a current hearing loss disability, for VA purposes, based on VA audio evaluations in March 2008, November 2008, and July 2009.  See September 16, 1999 VBMS VA examination document.  Thus, the issue turns on whether the current hearing loss disability is related to service.  

The Veteran's service treatment records do not contain findings of hearing loss at separation.  Even though the buddy statement indicates the Veteran was seen by a medic, there is no record in this in his service treatment records.  Despite his testimony he had hearing loss in service, his report of hearing loss on the separation medical history form, and a buddy statement from another serviceman that indicates the Veteran had hearing problems in service, the objective findings of the audiology examination essentially showed normal hearing.  The only indication there may have been a higher threshold of hearing bilaterally was at the 2000 Hz level, and it was indicated at the time that these particular findings were in error.  There also fails to be objective evidence of a hearing loss disorder with the first year following his separation from service, as the earliest evidence of a disability is in 2008.  Since there was no evidence of a hearing loss disability in service or to a compensable degree during the first post-service year, service connection on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309 is not available.

Regarding service connection for sensorineural hearing loss on the basis of continuity of symptoms, the Board does not find there is credible evidence to support his contentions.  The lay statements are competent regarding hearing difficulties since service; however, the fact remains his hearing was normal when he separated in service and there is no evidence of an upward shift from his enlistment examination.  Indeed, some frequencies were even shown to be improved since the time he entered the military.  A February 2008 VA treatment record notes his earliest reports of hearing problems.  Notably, a July 2004 VA progress note indicated there was no hearing loss.  See VBMS September 2008 medical treatment record - government facility.  Therefore, in light of the other evidence of record, the Board does not find these assertions to be credible as they are contradicted by other evidence of record.

The Veteran was afforded a VA examination in October 2009, but an opinion was not offered since an accurate hearing test could not be obtained.  See VBMS October 2009 VA examination document. 

Subsequent examinations were conducted in February 2012, May 2013, and December 2013 that did not yield reliable hearing test result and the February and May examiners offered opinions the Board found as inadequate.  However, the December 2013 VA examiner provided an opinion supported by sound rationale, considered the Veteran's contentions, and included a review of the file.  Consequently, the opinion is very probative.

The December 2013 VA examination report contains an opinion that the right ear hearing loss is not at least as likely as not caused by or a result of an event in service.  The rationale was that the separation examination indicated a supposed error in audio.  The report (likely taken from A Beckesy tracing examination) lists a threshold of 50 dB ta the right ear for 2000 Hz while listing a 10 dB for 1000 Hz and a 0 dB at 4000 Hz.  This is noted as a supposed error given the surrounding thresholds.  The examiner indicated a clinical hearing examination in 2009 appeared to yield reliable results and reflected bilateral hearing loss disability.

The audiologist noted the Institute of Medicine carried out a study mandated by Congress and sponsored by VA to provide an assessment of several issues related to noise-induced hearing loss and tinnitus associated with service in the Armed Forces since World War II.  In its landmark report Noise and Military Service-Implications for Hearing Loss and Tinnitus (2006), the IMO stated that "there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The examiner noted that for the right ear the threshold of 50dB at 2000 Hz on the 1979 exam is explained as "supposed error in audio", and this appears to be a reasonable assumption given the adjacent thresholds of 10 and 0 dB.  Given this, the other frequencies listed indicate no clinically significant increase compared to thresholds listed in the 1975 examination.  Overall, while reports of specific military related noise exposure and/or reports of any continuation of difficulties with hearing since service would be considered in formulating an opinion regarding current hearing loss, there is a lack of objective evidence of permanent clinically significant increase in thresholds over time in service based on frequency specific audiological testing during time in service.  Given these factors it can be stated that the Veteran's right ear hearing loss is less likely as not due to events in military service.

The same opinion and rationale was offered regarding the left ear hearing loss except it was noted that at separation the hearing threshold at 2000 Hz was difficult to read and that it could have been 50 and then changed to 20 or 40.  Regardless of whether the 2000 Hz was 20 or 40, there was no indication of a clinically significant increase in the thresholds compared to the enlistment examination.

With respect to the Veteran's and other lay opinions of record relating his hearing loss to his active service, these are outweighed by the opinion of the December 2013 VA examiner, given his medical expertise. 

In short, there is no probative evidence of compensable hearing loss within the first post-service year, continuity of symptoms after service, or evidence linking the current bilateral hearing loss to service.  As such, a preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine does not apply, so the claim is denied.

B. Chest Disorder

The Veteran contends he has a chest disorder related to his service.  He testified that he had trouble breathing.  See VBMS July 2011 hearing testimony document.

The Veteran's service treatment records show he had complaints of chest pain in service, but these were identified as costochondritis (i.e., chest wall pain) and not a respiratory disorder.  See VBMS January 1980 STR document containing records dated in May 1976, June 1976, and September 1979.  Chest pains were noted in February 1979, but his chest was clear.  The assessment was rule out viral syndrome.  In October 1978, he was seen for complaints of bad chest pain, wheezing, and constant coughing.  The impression was upper respiratory infection (URI).  His May 1979 separation examination did not reveal any abnormal findings related to the chest or lungs and his medical history report shows he denied having chest pain or pressure.  Id.  

An August 1995 medical certificate notes the Veteran's complaints of pressure-type pain in the mid chest that had been present for 3 weeks.  The impression was acute bronchitis and rule out cardiomyopathy.  Chest X-rays revealed moderate cardiomegaly.  See June 2012 VBMS medical treatment record - government facility, and April 1998 VA 10-10 Form.  September 1996 chest X-rays were normal.  See VBMS April 1998 VA 10-10 Form.

An April 1997 medical certificate notes complaints of chest pain that he reported having for 1 year.  They were right-sided and increased with movement.  The symptoms had increased in the past 3 weeks and the impression was atypical chest pain.  See VBMS April 1995 VA 10-10 Form.

In November 1997, the Veteran complained of mild chest pain.  The impression was costochondritis.  That same month, an ECG was abnormal.  See VBMS April 1998 VA 10-10 Form.

A May 1998 VA record show he reported having mid chest pain and that he missed three days of work.  He reported doing a lot of lifting at work and the impression was costochondritis (chest wall pain).  See VBMS April 1998 VA 10-10 Form.

Chest X-rays in September 1999, February 2001, and September 2002 were normal.  See September 1999 VBMS VA examination document.  An October 1999 record shows he reported having a stab wound to the left side of his chest.  See April 2012 VBMS VA 10-10 Forms.  February 2001 chest X-rays were negative.  See June 2012 VBMS medical treatment record - government facility.  A September 2002 record contains an impression of bronchitis.  See October 2002 VBMS medical treatment record - government facility.  A September 2008 record notes complaints of chest pain and the impression was dizziness related to inner ear and rule out bradycardia.  See September 2008 VBMS medical treatment records - government facility.

In November 2009, the Veteran complained of having chest pain for one week.  In December 2009, he had episodes of left anterior chest discomfort; a holter monitor was normal.  See January 2010 VBMS medical treatment record - government facility.

On February 2012 VA examination, it was noted the Veteran had a history of URI and costochondritis in service; no current diagnosis were noted, to include sleep apnea.  He was specifically found to not have any pulmonary conditions.  Chest X-rays were done to rule out COPD, but there were no findings of acute cardiopulmonary abnormality.  PFTs revealed suboptimal performance, which could not be interpreted. 

Although the Veteran is shown to have had some complaints in service, and even some post service symptoms, there is no evidence of a current chronic chest disorder since he raised the current claim in October 2009.  The threshold criterion for service connection is the existence of a current disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Degmetich v. Brown, 104 F. 3d 1328 (1997); Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  Since a threshold element needed to establish service connection is not met, a preponderance of the evidence is against the claim and it is denied.


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for a chest disorder is denied.



REMAND

The December 2013 and January 2014 VA examinations concerning the remaining issues were not compliant with the Board's September 2013 remand directives, so the matters must be remanded for additional development.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's updated VA treatment records.

2.  Thereafter, return the Veteran's claims file to the audiologist who conducted the January 2014 VA examination, if available, for a supplemental opinion.  The audiologist must indicate that the file was reviewed.

The audiologist is to offer an opinion as to whether the Veteran's current tinnitus at least as likely as not had its onset during service or is otherwise related to his military service.

The audiologist is advised that the previous opinion is inadequate because she did not specifically opine as to whether the tinnitus had its onset during the Veteran's service and only addressed the potential etiology to noise exposure without consideration of other in-service factors.  In this regard, the Veteran's service medical records show he engaged in boxing while in service and that in May 1977 he suffered a blow to the right ear while boxing, which was not addressed.  In offering a supplemental opinion the audiologist must address these deficiencies.

A complete rational for all opinions must be provided.

3.  Return the claims file to the VA physician who conducted the back/spine and thumb examinations in December 2013, if available.  The physician must indicate that the claims file was reviewed.

The physician is advised that in offering low back and right thumb opinions in December 2013 he did not offer an adequate rationale and merely stated there was inadequate documentation of ongoing treatment to create a continuum or chronicity of in-service events.  The generic statements make it unclear whether the Veteran's contentions and post-service medical records were considered.  The physician was also instructed to address the in-service right thumb complaints and findings, but this was not done.  In offering a supplemental opinion the physician must address these deficiencies.  A complete rational for all opinions must be provided.

4.  Following completion of the above directives, review the claims file to ensure compliance with this remand.  If the examination reports do not include adequate responses to the specific opinions requested, they must be returned to the examiners for corrective action.

5.  Finally, after completing all of the above, and any additional development deemed warranted, readjudicate the claims on appeal.  If any benefit on appeal remains denied, furnish the Veteran and his representative with a copy of a supplemental statement of the case (SSOC) and allow an appropriate time for response.  Thereafter, return the file to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


